DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the term “source board.” It is not clear from the language of the claim what is meant by this term. It is unclear whether this board is a functional electrical circuit board, a support board of some kind, or what the function of this board is. For the purposes of examination, the term “source board” will be considered a circuit or computational board providing some sort of function to the display device.
Claim 39 recites the limitation "claim 38" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear precisely which claim the first claim 39 is intended to depend from, however, for the purposes of examination, the first claim 39 will be interpreted to be “claim 38” and to depend from claim 37.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1 and 23-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Artwohl et al. (US 2014/0144083, “Artwohl”) in view of Kim (US 2008/0297019, “Kim”), in view of Johnson (US 2006/0283084, “Johnson”), in view of Fujikawa et al. (US 2010/0226079, “Fujikawa”). 
Regarding claim 1, Artwohl teaches a refrigerator ([0036]) comprising a cabinet and storage space and a transparent display assembly covering an opening in the door (Fig. 1, [0036]). Artwohl additionally teaches that the display assembly comprises a front panel which defines a portion of a front surface of the door (e.g., [0025], Figs. 2 and 3) and a rear panel which may be a rear portion of the door (Fig. 6, [0046]). Artwohl additionally teaches an outer spacer between the front and rear panels (see Fig. 6, spacer 24, [0059], [0074]) and a display disposed in the sealed space (Fig. 6, e.g., [0075], display panel 22) including a light guide plate ([0075]), and that the light guide panel may be separated from the display panel by spacers (i.e., spacer 28 separating light guide 66 from display panel 22, [0075], Fig. 6). Artwohl additionally teaches including an inert gas injected into the space between panes ([0063]). Such a gas would necessarily be required to be injected into the space via some sort of hole that would additionally be required to be covered in order to prevent the escape of the gas.	 Artwohl additionally teaches that a seal or sealant may be disposed on the outer side of the spacer component ([0065], Figs. 4 and 13, sealant 60). Artwohl additionally teaches that the display may be connected via wire to a controller ([0088], [0089], [0091] [0092], and see Fig. 6, wherein the lighting module may be connected via wire, and teaches that the controller may pass a signal to the display, e.g., [0092] - [0098]). Artwohl teaches generally that the cables may be directed through a hinge pin, but also describes that the cords need not run through the hinge pin (and may therefore run through the peripheral sealant material; though the Examiner notes that the cable passing through the hinge pin would still require the cable to pass through the peripheral portion of the door, and thus pass through the sealant). Further, Artwohl teaches that the type of cable is not particularly limited and would therefore include a conventional ribbon or flat flexible cable (e.g., [0090], [0091]). While Artwohl teaches that the controller is contained in the door, Artwohl teaches that the specific location of the controller is not limited (see, e.g., [0084], Figs. 3, 5, 7, and see [0062], [0091], [0094], wherein the door may be connected to an intermediary component including a controller; see generally [0092] – [0103], and [0122] ,showing that the controller is highly configurable and may be adjusted according to the requirements of the device). Therefore, it would have been obvious to the ordinarily skilled artisan at the time of filing to have included the controller in any number of locations, including on the cabinet structure, in order to control the operations of the refrigerator (see, e.g., [0084], Figs. 3, 5, 7, and see [0091], wherein the door may be connected to an intermediary component including a controller). 		While Artwohl teaches that the display may be connected via wire to a controller ([0088], [0089], [0091] and see Fig. 6, wherein the lighting module may be connected via wire) and that the display may have a more local controller (e.g., [0094]), Artwohl fails to teach specifically that the controller includes a PCB board. However, in the same field of endeavor of display devices for use in refrigerators ([0001]), Kim teaches to apply a PCB board near the display panel of a display device (between a front pane or panel and a sidewall component [0044] – [0046], Fig. 8; and on an upper portion of a refrigerator door, [0045]) and connected to the display (thus reading on the first cable, see Fig. 2, [0046]). Further, Kim teaches that the PCB should be connected to the main controller of the refrigerator via a cable in order to provide power and signals to the display device (e.g., [0044]; the PCB would thus convert or send a signal to the display). It would have been obvious to have provided a PCB board such as the one described by Kim and connected to the display in order to provide a local controller that is easily replaceable in the case that repair is necessary (e.g., [0011]).	Artwohl fails to specifically teach a through-hole through the spacer in order to accommodate a cable or wire. In the field of endeavor of glass windows constructions (e.g., [0008], [0080]; see also Artwohl, [0054], [0055], [0116], wherein an anti-condensate window may be desirable) Johnson teaches to include through-hole through a spacer or seal between two panes of glass in order to accommodate a wire and to seal the holes in order to create a hermetic seal in the window (see, e.g., Fig. 2, [0045], [0044]). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have used the method of accommodating a wire into a window-pane system described by Johnson (i.e., a wire through a sealed through-hole in a spacer) as a suitable manner of accommodating a wire into a window unit ([0045], Figs. 2 and 3). 	As described above, Artwohl teaches generally that the types of cables or cords connecting the individual components are not particularly limited and may be selected and arranged depending on the needs of the device (e.g., [0090], [0091]), however Artwohl fails to specifically teach the inclusion of a flat flexible cable connecting the printed circuit board to a controlling unit. In the same field of endeavor of liquid crystal displays ([0003]), Fujikawa teaches that flat cables are conventional in the art in order to successfully connect the various components of a liquid crystal display device ([0066] – [0068]). It therefore would have been obvious to the ordinarily skilled artisan to have used a flat flexible cable as the type of cable connecting the PCB and the controller as it would be necessary to use some type of cable to connect them and doing so is conventional in the art ([0066] – [0068]). Additionally, the simple substitution of one known element for another that would provide predictable results (in this case successfully connecting electrical components within a display device) would have been obvious to the ordinarily skilled artisan at the time of filing (please see MPEP 2143). 
Regarding claim 23, Artwohl teaches that the insulation material may be disposed circumferentially around the display area (see, e.g., Fig. 5, insulation 30 surrounding display  and [0051]). Artwohl additionally teaches that the spacers may be a placed as a plurality of spacer segments, which would provide for the insulation material to directly contact the outer sealant material ([0060], Figs. 5 and 13).
Regarding claims 24 and 25, Artwohl additionally teaches that the refrigerator may include a frame atop the door (e.g., Fig. 8, frame 14, [0094], which component may be considered to be an “upper cap deco”) and where a controller may be arbitrarily placed within the door component (see, e.g., Figs. 2, 3, 8, and see [0062], wherein the cutouts for housing the controller may be placed above, below, to the sides, etc. of the LCD panel). The mounting of a controller above the LCD system would therefore include a PCB arranged between the LCD and the upper frame atop the door. Further, insulation would be considered to be “in front of” the PCB mounting portion (see Fig. 2, cut out region 80 being surrounded by insulation 3, [0062]).  
Regarding claims 26 and 27, Artwohl additionally teaches that the refrigerator door comprises  a front panel (i.e., an outer plate, [0051], Fig. 2 front panel 18) and a door frame (corresponding to a liner, Fig. 7, frame 14, e.g., [0042]). Artwohl additionally teaches that the insulating material may be a foam ([0013], see Fig. 5, insulating material 30, [0051]). Artwohl additionally teaches a display opening frame ([0048], see Fig. 2, panel frame 36 and front panel opening 34, [0051]). Artwohl additionally teaches that the spacers may be a placed as a plurality of spacer segments, which would provide for the insulation material to directly contact the outer sealant material ([0060], Figs. 5 and 13).
Regarding claim 28, Artwohl additionally teaches the front panel may be made of a transparent material that may change display states to opaque based on input from the display panel (Artwohl, [0008], [0082]).
Regarding claims 29 and 30, Artwohl additionally teaches that the spacer may be in a rectangular shape surrounding the periphery of the door (Artwohl, [0073], Fig. 5, spacers may form a rectangular [i.e., peripheral or circumferential] frame around the area). Artwohl additionally teaches including an inert gas injected into the space between panes ([0063]). Such a gas would necessarily be required to be injected into the space via some sort of hole that would additionally be required to be covered in order to prevent the escape of the gas. 
Regarding claim 31, Artwohl additionally teaches that the cable or cord may pass through the periphery of the display and thus would pass between the first panel and the sealant material (e.g., [0090] – [0092], and see Fig. 3).  
Regarding claim 32, Artwohl additionally teaches that a cable or cord may extend along the side of the display panel (see Fig. 3, and see generally [0090] – [0095]). 
Regarding claim 33, while Artwohl fails to specifically teach the number of conductors or cables within each of the cords connecting the electronic elements of the display device, Artwohl teaches that the various computational elements may be connected to one another via electrical conductors ([0093], see, for example, Fig. 12). Additionally, it would have been obvious to the ordinarily skilled artisan at the time of filing to have adjusted the number of wires within either the flat cables or cords connecting either the PCB to, for example, a power source or to the LCD itself depending on the electrical power and/or electrical signaling requirements of the underlying devices, including providing a larger number of flat cables from the controller to the electrical elements than the cables provided to the PCB controller (see, e.g., [0093], [0088] – [0091]; see, e.g., [0091], describing that a single power cable may be provided to power all of the electrical components in the panel).  
Regarding claim 34, Artwohl additionally teaches that the controller may include additional computational devices ([0095]) and teaches that the controller may be between the front and rear pane (see Fig. 2, controller 38 between front pane 18 and rear pane 20) and be outside of the transparent area wherein the light guide layer exists (Fig. 2, having opaque area 32, [0051], and see Fig. 6, [0062]). Artwohl additionally teaches that the devices within the window panes may include various computationally controlled elements connected to the controller (i.e., via a cable, [0097]).
Regarding claims 35, Artwohl additionally teaches, for example, a four-pane window and that the light guide plate may be positioned anywhere in the interior of the window in order to receive light from a lighting element ([0075]). The four-pane window of Artwohl would include additional spacers between additional panes and insulation may fill these spaces ([0063], [0053], [0073], see also Fig. 6). While Artwohl does not specifically teach the placement of the controller (and thus the additional printed circuit boards) as being between the first and second spacers, Artwohl does teach that the controller should be in a cavity and that generally the position of the boards within the cavity region are arbitrary (see Fig. 2, controller 38 in cavity 80, in the same plane as display 22 and thus between spacers 28 and 26, [0062]). Thus, Artwohl implicitly teaches that the additional printed circuit boards should be between the spacers and further it would have been obvious to the ordinarily skilled artisan at the time of filing to have altered the arrangement of the controller (and thus the printed circuit boards) within the display in order to optimize the placement of the various elements of the door ([0062], [0094]).
Regarding claim 36, as described above Artwohl teaches the inclusion of multiple spacers, such that the spacer would surround the periphery of the device so as to provide a cavity for filling with gas and for holding the components spaced apart from one another ([0051], [0053], [0063], [0064], [0087]; see also [0073], describing that the spacers may form a rectangular [i.e., peripheral or circumferential] frame around the area ([0073], Fig. 5). Additionally, Artwohl teaches to include a peripheral seal between panes in order to seal an insulating gas therein ([0118], Fig. 13, and see [0053], teaching the inclusion of any number of panes). 
Regarding claims 37 and 39, Artwohl teaches a backlight that may include a light guide and that these elements may be positioned in various ways depending on the requirements of the device ([0074], [0075], see Fig. 6; for example, Artwohl teaches that the light guide may be positioned in various ways, including on “another panel” in display case door ([0075]). Artwohl additionally teaches, for example, a four-pane or multi-paned window and that the light guide plate may be positioned anywhere in the interior of the window in order to receive light from a lighting element ([0075]). The multi-pane window of Artwohl would include additional spacers between additional panes and insulation may fill these spaces ([0063], [0053], [0073], see also Fig. 6). Therefore, Artwohl is considered to teach the claimed construction of a light guide spaced apart from the display module and having a pane between the light guide and the rear pane wherein the panes are separated by spacers. Furthermore, based on the highly configurable device taught by Artwohl, arranging the backlight and light guide so as to be spaced apart from the display module and having a pane between the light guide and the rear pane wherein the panes are separated by spacers would have been obvious to the ordinarily skilled artisan at the time of filing as a standard manner of arranging the elements of a refrigerator window having a display component (see, e.g., [0053]. [0063], [0073] – [0075]). Artwohl teaches that the interior surface of the glass layers may include a coating that may be considered to be an insulating coating ([0052], and see antireflective coating, [0058]).
Regarding claim 40, Artwohl additionally teaches the inclusion of a touch sensor on the front panel (i.e., to be used by a user outside of the refrigerator, [0038], [0044]). The touch screen would be required to be electrically connected to the circuit board and controlling device (and thus would include an additional cable, [0044] – [0048], [0066], [0067], describing that the touch screen is connected electrically to the controller, see also Fig. 12). Artwohl teaches a backlight that may include a light guide and that these elements may be positioned in various ways depending on the requirements of the device ([0074], [0075], see Fig. 6; for example, Artwohl teaches that the light guide may be positioned in various ways, including on “another panel” in display case door ([0075]).

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artwohl in view of Kim in view of Johnson in view of Fujikawa, as applied to claim 1, above, and further in view of in view of Lee et al. (US 2012/0286638, “Lee ‘638”).
Regarding claim 41, the combination remains as applied to claim 1, above, however Artwohl fails to teach that the door comprises a sub-door and that the display assembly is provided in the sub-door. However, Lee ‘638 teaches a door and sub-door combination such that the sub-door has a display and is openable rotatably to provide access to an access chamber within the main door (see Figs. 1-3, having compartment door 100, reading on main door, [0045] - [0049]). It would have been obvious to have applied a refrigerator display device such as that of Artwohl to a door sub-door mechanism of Lee ‘638in order provide the refrigerator with convenience in consumer applications or in order to assist in more easily accessing different items in the refrigerator while saving power ([0016], [0047] – [0049], Figs. 1-3).

Response to Arguments
Applicant’s arguments filed 4/8/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments that are relevant to the current rejections are addressed below. 
Applicant argues that Johnson fails to teach the claimed through-hole feature because Johnson is not related to the field of displays for use in refrigerators. The Examiner respectfully disagrees. Johnson is directed to the field of endeavor of transparent glass window constructions (e.g., [0008], [0080]; see also Artwohl [0116], wherein an anti-condensate window may be desirable). Notably Johnson provides teachings regarding methods of providing wires into a window construction. Particularly, Johnson teaches to include through-hole through a spacer or seal between two panes of glass in order to accommodate a wire and to seal the holes in order to create a hermetic seal in the window (see, e.g., Fig. 2, [0045], [0044]). The Examiner notes that Artwohl describes providing electric current to coating systems via bus bars in order to provide the window with an anti-condensate functionality ([0045], [0055]). It would have been reasonable and necessary for the ordinarily skilled artisan to have considered the prior art regarding the incorporation of such an element into the device of Artwohl. Further, Johnson is drawn generally to the same field of endeavor of the present invention regarding the application of electricity to a window device. The Examiner therefore maintains that it would have been obvious to the person of ordinary skill in the art at the time of filing to have used the method of accommodating a wire into a window-pane system described by Johnson (i.e., a wire through a sealed through-hole in a spacer) as a suitable manner of accommodating a wire into a window unit ([0045], Figs. 2 and 3).
Therefore, claims 1 and 23-41 are rejected as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782